     Case 4:21-cr-00033-RSB-CLR Document 31 Filed 04/22/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )
                                           )     CASE NO. 4:21-CR-33
BRANDON BEASLEY                            )


             ORDER ON MOTION FOR LEAVE OF ABSENCE

      Before the Court, is defense counsel’s Motion for Leave of Absence for the

dates of May 3rd, May 24th, and June 14th thru 18th, 2021. Good cause having been

shown, the Motion is hereby granted.

      SO ORDERED this QGday of $SULO, 2021.


                                                 ____________________
                                                 ________
                                                  _      ___________  ___
                                                 Christopher
                                                         herr L. Ray
                                                 Christoph
                                                 U  i d States
                                                 United S      M i
                                                               Magistrate J d
                                                                          Judge
                                                 Southern District of Georgia 
